Citation Nr: 1025924	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims sought.

In June 2010, the Veteran testified at a Board hearing by 
videoconference before the undersigned Acting Veterans Law Judge.  
A copy of the transcript is of record.

At his hearing, the Veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  This evidence was reviewed by the 
Board and considered in the instant decision.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The weight of the evidence is in equipoise as to whether 
bilateral hearing loss was incurred in active service.

3.  Tinnitus was not demonstrated in service, and the competent 
evidence does not demonstrate that it is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in September 2006 and March 2007 pre-rating 
letters, the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate each claim 
for service connection, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letters also included information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The June 2007 rating decision reflects the 
initial adjudication of the claim after issuance of these 
letters.  Hence, the September 2006 and March 2007 letters-which 
meet the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meet the VCAA's timing of 
notice requirement.  Accordingly, no further development is 
required with respect to the duty to assist.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, private treatment records, VA treatment records, and a 
report of a February 2007 VA-contract examination.  Also of 
record and considered in connection with this matter are various 
written documents provided by the Veteran, and by his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claims 
on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate each claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with each claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military.  38 U.S.C.A. § 1110;      38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-96.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Moreover, the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

Sensorineural hearing loss, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran contends that his bilateral hearing 
loss and tinnitus were incurred during service as a result of his 
exposure to jet engine noise.  In this regard, his DD Form 214 
reflects that he served aboard an aircraft carrier.  The Veteran 
also alleges that he worked on the flight line as a plane 
captain.  Thus, his contentions of noise exposure are found to be 
consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a).  Thus, the Board concedes that the Veteran was exposed 
to acoustic trauma in service.  The Board also recognizes that 
the Veteran is competent and credible regarding his statements 
about his post-service noise exposure, and finds that the Veteran 
was not exposed to acoustic trauma after separation. 

Having determined that the Veteran was exposed to noise during 
active service, the question left for consideration is whether 
such noise exposure has resulted in a current chronic hearing 
loss and tinnitus disabilities.  

With respect to the hearing loss claim, the Board finds support 
for a grant of service connection.  In so finding, it is noted 
that the service treatment records reflect only whispered voice 
testing, which was normal at both the July 1962 enlistment 
examination and at the August 1966 separation examination.  
However, such testing is, by its nature, inexact, and thus is not 
dispositive as to whether there may have been some downward shift 
in auditory acuity between entrance and separation from active 
duty.  

The post-service record establishes bilateral hearing loss for VA 
purposes.  See February 2007 VA-contract examination.  Moreover, 
at his June 2010, the Veteran credibly testified as to ongoing 
hearing loss symptomatology since active service.  For example, 
he noted that since separation he had to turn up the volume on 
his television and ask people to repeat themselves because he 
could not hear them properly.  It is acknowledged that the 
Veteran is competent to report observable symptoms such as 
stomach pain.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence. Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Thus, his credible statements 
here, coupled with the audiometric findings in February 2007, 
enable a grant of service connection for bilateral hearing loss.  
Moreover, a private audiologist in May 2010 opined that the 
appellant's bilateral hearing loss was likely related to his 
history of in-service noise exposure, as he had exposure to jet 
engines and service and no other significant noise exposure.  
This opinion was accompanied by a clear rationale and is found to 
be probative here as to the issue of bilateral hearing loss.  

Turning to the tinnitus claim, the Board finds that a grant of 
service connection is not in order.  Indeed, no tinnitus was 
noted or complained of during active service.  Following 
separation, tinnitus was not treated until 1997, over 30 years 
later.  Moreover, upon VA examination in February 2007, the 
Veteran reported at his that the ringing in his ears first 
occurred in April 1997.  Therefore, there is no basis for a grant 
of service connection for tinnitus due to continuity of 
symptomatology as the Veteran's own statements expressly reject 
such continuity.  

The Board acknowledges that a May 2010 a private audiologist 
opined that the appellant's tinnitus was likely related to his 
history of in-service noise exposure, as he had exposure to jet 
engines and service and no other significant noise exposure.  
However, this rationale does not account for the fact that the 
Veteran reported an onset of tinnitus in 1997, and not during 
service or shortly thereafter.  
As such, the opinion is not found to be probative as to the 
tinnitus issue.  No other medical evidence of record relates the 
current tinnitus to active service, and, in fact, a VA examiner 
in February 2007 reached the opposite conclusion.  

Moreover, to the extent that Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) enables a lay person to speak as to etiology, 
this is limited to circumstances where the cause and effect are 
observable to a layperson, such as a broken leg caused from a 
fall.  Here, the Veteran has not alleged such an immediately 
observable cause-and-effect relationship.  Rather, he reported an 
onset of tinnitus approximately 30 years after his in-service 
noise exposure.  Given this, his statements as to etiology are 
not in this case deemed competent.  Alternatively, even if he was 
found competent to speak as to etiology, such statements would 
not be credible here as they contradict his expressly stated 
history of no ringing in the ears prior to 1997.

In sum, service connection is warranted for the bilateral hearing 
loss claim.  Service connection is not warranted with respect to 
the tinnitus claim.  In reaching these conclusions, the benefit 
of the doubt doctrine has been appropriately applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


